UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7610



RICHARD P. MICHAEL,

                                             Plaintiff - Appellant,

          versus

JAMES ZERVAKOS, DFC, Ocean City Police Depart-
ment; DAVID C. MASSEY, Chief, Ocean City Po-
lice Department; ROLAND E. POWELL, Mayor, City
of Ocean City; CITY OF OCEAN CITY, MARYLAND,
the Corporate Town of,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-2657-HAR)


Submitted:   February 7, 1996           Decided:    February 26, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Richard P. Michael, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Michael v. Zervakos, No. CA-95-2657-HAR (D. Md. Sept. 15,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2